AFFIRM; and Opinion Filed December 22, 2022




                                           S   In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-22-00026-CV

                        DERRICK RICHARDSON, Appellant
                                     V.
                     REPUBLIC TITLE OF TEXAS, INC., Appellee

                    On Appeal from the 44th Judicial District Court
                                Dallas County, Texas
                         Trial Court Cause No. DC-21-02244

                             MEMORANDUM OPINION
                 Before Justices Partida-Kipness, Nowell, and Rosenberg1
                               Opinion by Justice Rosenberg
          Derrick Richardson appeals the trial court’s summary judgment granted in

favor of appellee Republic Title of Texas, Inc.            In three issues, Richardson

challenges Republic Title’s standing and the trial court’s denial of his motion for

continuance and motion for new trial and asserts genuine issues of material fact

existed such that the trial court’s grant of summary judgment was in error. We affirm

the trial court’s judgment. Because all dispositive issues are settled in law, we issue

this memorandum opinion. See TEX. R. APP. 47.2((a), 47.4.



   1
       The Hon. Barbara Rosenberg, Justice, Assigned
                                   BACKGROUND

      In 2008, Richardson formed FortCon, Incorporated with his then-girlfriend

Tracey Hickman-Thomas. Richardson was a home builder and wanted to start a

company to acquire work on military bases. In FortCon’s Certificate of Formation,

Hickman-Thomas was listed as the sole director and owned all the company’s shares

because FortCon was intended to be a woman-owned business for the purpose of

obtaining federal contracts.

      In 2009, Richardson signed, as president of Classical Homes, Inc., a general

warranty deed that conveyed ownership of six lots of real property located in the

City of Hutchins to FortCon. On May 5, 2020, Hickman-Thomas signed, as

president of FortCon, a general warranty deed conveying five of those six lots of real

property (the Property) to Shepard Place Homes, Inc. On July 13, 2020, Shepard

Place Homes, Inc. conveyed the Property to Camden Homes, LLC. Republic Title

issued a title policy, listing Camden Homes as the insured.

      On October 8, 2020, Richardson sent a letter addressed to Camden Homes,

Shepard Place Homes, the City of Hutchins Police Department, members of the

Hutchins City Council, the Dallas District Attorney’s Office, several banks, and title

companies. In his letter, Richardson asserted the Property had been fraudulently

transferred from FortCon to Shepard Place Homes. He claimed to be the owner of

the Property and that Hickman-Thomas lacked the authority to sell same. He

directed the title companies to “pause or cease any conveyance of title regarding

                                         –2–
these lots . . . and advise [others] that these lots were illegally conveyed and shall be

void.”

         On February 22, 2021, Republic Title filed a petition for declaratory judgment

against Richardson, seeking a declaration that Hickman-Thomas had authority to

sign the deed conveying the Property on behalf of FortCon and that the deed at issue

is not fraudulent but rather a valid deed conveying the Property to Camden Homes.2

Richardson filed an answer and counterclaim for a declaration that Hickman-

Thomas lacked authority to sign the deed on behalf of FortCon and that Republic

Title was on notice of same such that the deed in question was void.

         On June 10, the trial court granted Richardson’s counsel’s motion to withdraw

as counsel for Richardson. On June 25, Republic Title filed a motion for summary

judgment, seeking traditional summary judgment on its own declaratory judgment

action and no-evidence summary judgment on Richardson’s counterclaim. On

August 2, Richardson filed a pro se response. On August 10, Richardson retained

new counsel who later filed a motion to continue on Richardson’s behalf before the

trial court ruled on the motion for summary judgment. On September 1, the trial

court granted Republic Title’s motion for summary judgment. Richardson filed a

motion for new trial, arguing, among other things, that the trial court erred by failing




    2
     Prior to filing this action, Republic Title sought and conducted Rule 202 depositions of Richardson
and Hickman-Thomas.
                                                 –3–
to grant his motion to continue. The trial court overruled the motion for new trial.

This appeal followed.

                                      DISCUSSION

   I. The Trial Court Had Subject Matter Jurisdiction

      In his first issue, Richardson urges the trial court lacked subject matter

jurisdiction. More particularly, according to Richardson, Republic Title lacked

standing in the underlying suit, Republic Title’s injuries were hypothetical and

speculative such that its claim was not ripe, and Republic Title’s claim lacked a

justiciable issue the trial court could resolve.

      We review questions of standing de novo because standing is a component of

subject matter jurisdiction. See Farmers Tex. Cnty. Mut. Ins. Co. v. Beasley, 598

S.W.3d 237, 240 (Tex. 2020). Standing is a threshold requirement to maintaining a

lawsuit. See id. at 240–41. To establish standing in Texas, a plaintiff must allege

“a concrete injury . . . and a real controversy between the parties that will be resolved

by the court.” See id. at 241. Specifically, the plaintiff must allege a threatened or

actual injury—it may not be hypothetical. See id.

      Richardson contends that Republic Title was not entitled to bring suit against

him on its own behalf, rather than as an agent of Camden Homes, and could not

show either a contractual or common law right to bring suit against him. Although

courts and parties have sometimes blurred the distinction between standing and

capacity, we believe that the issue presented here is more appropriately characterized

                                          –4–
as one of capacity. See Austin Nursing Ctr., Inc. v. Lovato, 171 S.W.3d 845, 848

(Tex. 2005); see, e.g., King-Mays v. Nationwide Mut. Ins. Co., 194 S.W.3d 143, 145

(Tex. App.—Dallas 2006, pet. denied) (concluding appellant raised issue of capacity

by arguing trial court improperly rendered judgment for appellee insurer without

evidence proving insurer was subrogee for its insured).                                   A plaintiff

has standing when it is personally aggrieved, regardless of whether it is acting with

legal authority; a party has capacity when it has the legal authority to act, regardless

of whether it has a justiciable interest in the controversy. See id. at 848–49.

Unlike standing, however, which may be raised at any time, a challenge to a party’s

capacity must be raised by a verified pleading in the trial court. See id. at 849 (citing

TEX. R. CIV. P. 93(1)–(2); Sixth RMA Partners v. Sibley, 111 S.W.3d 46, 56 (Tex.

2003)). Richardson did not raise the issue of capacity in the trial court and thus has

failed to preserve the issue on appeal. See King-Mays, 194 S.W.3d at 145.

        As for ripeness and lack of justiciable controversy, Richardson argues

Republic Title’s action seeking a declaration of rights is insufficient to establish that

an injury had or was likely to occur at the time Republic Title filed its suit.3

        The issue of ripeness questions when a particular action may be brought and

inquires as to whether the facts have developed sufficiently so that an injury has



    3
      Ripeness is a component of subject matter jurisdiction, and ripeness is one of several categories of
justiciability, and thus we apply a de novo review here as well. See Sw. Elec. Power Co. v. Lynch, 595
S.W.3d 678, 683 (Tex. 2020); Noell v. Air Park Homeowners Ass’n, Inc., 246 S.W.3d 827, 832 (Tex.
App.—Dallas 2008, pet. denied).
                                                  –5–
occurred or is likely to occur. Noell v. Air Park Homeowners Ass’n, Inc., 246

S.W.3d 827, 832 (Tex. App.—Dallas 2008, pet. denied). The focus of the ripeness

inquiry is therefore on whether the case involves uncertain or contingent future

events that may not occur as anticipated, or indeed may not occur at all. Id.

      However, a justiciable controversy need not be a fully ripened cause of action.

Id. To confer jurisdiction, the fact situation must manifest the ripening seeds of a

controversy, which appear where the claims of several parties are present and

indicative of threatened litigation in the immediate future which seems unavoidable,

even though the differences between the parties as to their legal rights have not

reached the state of an actual controversy. Id. A declaratory judgment action does

not vest a court with the power to pass upon hypothetical or contingent situations, or

to determine questions not then essential to the decision of an actual controversy,

although such questions may in the future require adjudication. Id.

      Here, Republic Title’s petition alleged that soon after it closed the transaction

between Shepherd Place and Camden Homes, Richardson sent a letter to numerous

title companies, lenders and other recipients alleging that he was the president of

FortCon and that Hickman-Thomas, whose signature appears on the deed in

question, was not authorized to sign the deed. Moreover, Republic Title included a

copy of that letter as an exhibit to its motion for summary judgment, and that letter

claims that Richardson filed a police report with the City of Hutchins Police

Department for theft of properties and specifically advises “Title Companies: Please

                                         –6–
pause or cease any conveyance of title regarding these lots. Also, please . . . advise

that these lots were illegally conveyed and shall be void.” We conclude the petition

and the evidence thus are indicative of threatened litigation in the immediate future

with respect to the ownership of the Property and Republic Title’s obligations under

its policy such that the trial court did not err in concluding it had subject matter

jurisdiction. See Noell, 246 S.W.3d 827, 832

      We overrule Richardson’s first issue.

   II. The Trial Court Did Not Err by Denying Richardson’s Motion for New
       Trial

      In his second issue, Richardson argues the trial court abused its discretion by

denying his motion for new trial. His motion for new trial sought relief on two

grounds: first, the trial court erred by denying his motion for continuance of the

summary judgment, and second, the trial court erred by granting summary judgment

in favor of Republic Title.

            A. The Trial Court Did Not Err by Denying Richardson’s Motion for
               Continuance

      According to Richardson, his previous counsel failed to respond to written

discovery requests propounded by Republic Title before the deadline to do so and

failed to advise the trial court and Richardson of the deadline to respond to same

before withdrawing from representation. Richardson obtained new counsel who

filed a verified motion for continuance after the motion for summary judgment was

heard by submission but before the trial court ruled. In his motion for new trial and

                                         –7–
on appeal, Richardson argued the trial court abused its discretion by denying his

motion because the case had been on file for approximately seven months, the

deadline for discovery had not yet passed before the trial court granted summary

judgment, and his motion to continue requested additional time to conduct discovery

and cure other discovery issues.

      We review the denial of a motion for continuance for an abuse of discretion.

Wal-Mart Stores Tex., LP v. Crosby, 295 S.W.3d 346, 356 (Tex. App.—Dallas 2009,

pet. denied). A trial court does not abuse its discretion by denying a motion for

continuance that does not meet the requirements of rule 252 of the Texas Rules of

Civil Procedure. Id. Rule 252 provides for the application of continuance and

requires that if a party applies for continuance to conduct discovery,

      the party applying therefor shall make affidavit that such testimony is
      material, showing the materiality thereof, and that he has used due
      diligence to procure such testimony, stating such diligence, and the
      cause of failure, if known; that such testimony cannot be procured from
      any other source; and, if it be for the absence of a witness, he shall state
      the name and residence of the witness, and what he expects to prove by
      him; and also state that the continuance is not sought for delay only, but
      that justice may be done; provided that, on a first application for a
      continuance, it shall not be necessary to show that the absent testimony
      cannot be procured from any other source.

TEX. R. CIV. P. 252. Accordingly, we have held that if a continuance is sought in

order to pursue further discovery, the motion must describe the evidence sought,

explain its materiality, and show the party requesting the continuance has used due

diligence to obtain the evidence. See Crosby, 295 S.W.3d at 356.


                                         –8–
      Here, Richardson’s motion for continuance explained his need for

continuance as follows:

      Because of the short amount of time of the undersigned’s retention, the
      undersigned has not had a sufficient amount of time to review all of the
      written discovery, depositions, and Plaintiff’s Motion for Summary
      Judgment. It appears at first glance that additional necessary parties
      need to be brought into the case, i.e., the person that sold the lots and
      the buyers of the lots, in a cross-action. It also appears that there are
      several outstanding discovery issues that must be cured. The
      undersigned counsel therefore request a continuance of Plaintiff’s
      Motion.

Thus, the motion did not describe what evidence Richardson sought, explain its

materiality, or show that he had used due diligence to obtain the evidence. See

Crosby, 295 S.W.3d at 356.

      Moreover, to the extent Richardson complains about the time the case had

been on file and the fact that the deadline for discovery had not yet passed, the

authorities he cites indicate length of time the case has been on file is one of many

factors to consider and that other factors include the materiality of the discovery

sought and whether the party seeking the continuance had exercised due diligence.

See Laughlin v. Bergman, 962 S.W.2d 64, 65–66 (Tex. App.—Houston [1st Dist.]

1997, pet. denied); Levinthal v. Kelsey-Seybold Clinic, P.A., 902 S.W.2d 508, 510

(Tex. App.—Houston [1st Dist.] 1994, no writ); Verkin v. Sw. Ctr. One, Ltd., 784

S.W.2d 92, 94–95 (Tex. App.—Houston [1st Dist.] 1989, writ denied). Having

concluded Richardson failed to comply with rule 252, we decline his invitation to

consider the timing of the motion as dispositive on this record.

                                        –9–
         Accordingly, we overrule Richardson’s second issue.4

               B. The Trial Court Did Not Err by Denying Richardson’s Motion for
                  New Trial Granting Summary Judgment

         In the second part of his second issue, Richardson complains the trial court

erred by denying his motion for new trial, urging genuine issues of material fact exist

as to whether Hickman-Thomas was removed as president, director, and sole

shareholder of FortCon such that the trial court’s grant of summary judgment was in

error.

         We review the granting of a motion for summary judgment de novo.

Merriman v. XTO Energy, Inc., 407 S.W.3d 244, 248 (Tex. 2013). We must

determine whether there is more than a scintilla of probative evidence raising

genuine issues of material fact. See TEX. R. CIV. P. 166a(c), (i).5 We review the

record in the light most favorable to the nonmovant, indulging every reasonable

inference and resolving any doubts against the movant. See Buck v. Palmer, 381

S.W.3d 525, 527 (Tex. 2012) (citing City of Keller v. Wilson, 168 S.W.3d 802, 824

(Tex. 2005)). Undisputed evidence may be conclusive of the absence of a material




    4
      Because we conclude the trial court did not abuse its discretion by failing to grant Richardson’s motion
to continue, we further conclude the trial court did not err by denying the motion for new trial on that
ground. See, e.g., Lowe v. Townview Watersong, L.L.C., 155 S.W.3d 445, 448 (Tex. App.—Dallas 2004,
no pet.) (having concluded no abuse of discretion in granting continuance, likewise concluded appellant
failed to demonstrate trial court abused its discretion in denying motion for new trial).
    5
      Both parties brought forth summary judgment evidence in the context of Republic Title’s hybrid no-
evidence and traditional motion, “so the differing burdens of the two forms of summary judgment motion
are of no import here. The ultimate question is simply whether a fact issue exists.” See Buck, v. Palmer,
381 S.W.3d 525, 527 n.2 (Tex. 2012).
                                                   –10–
fact issue, but only if reasonable people could not differ in their conclusions as to

that evidence. See id.

      Richardson argues he provided evidence that Hickman-Thomas was removed

as president and director of FortCon in 2015. He also urges she conflicted herself in

her testimony that she has been the president, director, and sole shareholder of

FortCon from 2009 through the time of her testimony in January 2021, that she

requested to remove herself from FortCon in 2017, and that Richardson had been a

director of FortCon at an unspecified time between 2009 and the time of her

testimony. Finally, he argues that publicly available documents identified him as

claiming to be the president of FortCon such that Republic Title had constructive

notice of same.

      We initially conclude that Republic Title offered evidence that established

Hickman-Thomas had the authority to transfer ownership of the Property on May 5,

2020, when she signed a general warranty deed conveying the Property to Shepard

Place Homes, Inc. The record includes a copy of that deed as well as the 2008

Certificate of Formation for FortCon, which identified Hickman-Thomas as the sole

director of FortCon. The record also includes the 2009 general warranty deed that

conveyed ownership of the Property to FortCon. The record contains an application

for reinstatement of FortCon’s charter in 2015, which includes Hickman-Thomas’s

signature, as well as a certificate of consent to action without meeting of the sole

director dated March 31, 2020, and signed by Hickman-Thomas as president of

                                       –11–
FortCon, which identifies her as “sole signor of FortCon, Inc,” as well as an affidavit

from Hickman-Thomas swearing that from 2009 until the execution of that affidavit

that she has been the president, sole shareholder, and director of FortCon. Finally,

the record contains a December 20, 2019 tax citation from Dallas County identifying

Hickman-Thomas as director of FortCon.

        We disagree with Richardson that any of the evidence he specifically

identifies or any of the evidence in the record constitutes a material fact issue

regarding whether Hickman-Thomas had the authority to transfer ownership of the

Property on behalf of FortCon.6 Although Hickman-Thomas testified that at one

time she requested to be removed from a position of authority or ownership of

FortCon, she also testified that she never received any documentation to authorize

her removal and that no further action outside of her email exchange with Richardson

ever took place. The 2020 deed conveying the Property from FortCon to Shepherd

Place was signed by Hickman-Thomas as “president.” The 2008 Certificate of

Formation identified only Hickman-Thomas as the director of FortCon, and

Richardson testified that she was the sole director of FortCon at the time of its

formation.




    6
      The evidence in the record is comprised of exhibits to Republic Title’s motion, Richardson’s pro se
response, and Richardson’s motion for new trial. Republic Title objected to Richardson’s pro se response
as untimely and not served on them. The trial court did not explicitly rule on Republic Title’s objection
when it granted summary judgment in favor of Republic Title. Assuming, without deciding, our review
encompasses all exhibits filed, not just those attached to Republic Title’s motion, our conclusion remains
the same as discussed infra.
                                                 –12–
      Evidence in the record indicates that at least one time, Hickman-Thomas

expressed interest in transferring ownership of FortCon from herself to Richardson,

but we conclude that evidence is no more than a mere scintilla. Richardson testified

that in 2015 or 2017 or 2018, Hickman-Thomas transferred all ownership of FortCon

to Richardson and that she “did not have decision making . . . ability with FortCon.”

In his pro se response to Republic Title’s motion for summary judgment, Richardson

attached an email he had written to Hickman-Thomas, purportedly to send her a

document that would transfer ownership of FortCon from Hickman-Thomas to

himself. The document itself was not included in the record. Richardson also

offered text message exchanges that he averred were between himself and Hickman-

Thomas and indicated her interest in disclaiming any ownership in FortCon.

However, he did not offer any documents to support that this transfer of ownership

took place. Instead all documentation in the record supports that Hickman-Thomas

had the authority to transfer the Property on behalf of FortCon.

      The publicly available documents Richardson claims gave Republic Title

constructive notice that he claimed to be the president of FortCon do not create a

fact issue either. The record contains a certificate of amendment from September

26, 2016, and signed by Richardson, which requests removal of Hickman-Thomas

as director of FortCon and the addition of Richardson as director of FortCon. But,

given the evidence that Hickman-Thomas was the sole director and owner of

FortCon, such a certificate of amendment could not possibly be effective without

                                       –13–
some indication of her consent. See Acton v. Point-O-Purchase Advertising Co.,

143 S.W.2d 406, 409 (Tex. App.—Dallas 1940, no writ) (holding sole owners of all

corporation’s stock privileged as individuals to deal as they chose with corporation’s

property); see also Newman v. Toy, 926 S.W.2d 629, 631 (Tex. App.—Austin 1996,

writ denied) (similar). The other documents are a 2015 franchise tax report signed

by Richardson as president of FortCon and a 2016 statement of change of the

registered agent from Hickman-Thomas to Richardson, neither of which establishes

or creates a fact issue as to Hickman-Thomas’s authority, as she may have become

president of FortCon after that time or retained her ownership of FortCon or her

position as sole director. See id.

      Accordingly, we conclude the evidence establishes as a matter of law that

Hickman-Thomas had authority to transfer ownership of the Property and that no

more than a scintilla of evidence in the record controverts that conclusion. Thus, we

overrule the second part of Richardson’s second issue.

                                     CONCLUSION

      We affirm the trial court’s order granting Republic Title summary judgment.




                                           /Barbara Rosenberg/
                                           BARBARA ROSENBERG
                                           JUSTICE, ASSIGNED
220026F.P05



                                        –14–
                                    S
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                   JUDGMENT

DERRICK RICHARDSON,                            On Appeal from the 44th Judicial
Appellant                                      District Court, Dallas County, Texas
                                               Trial Court Cause No. DC-21-02244.
No. 05-22-00026-CV           V.                Opinion delivered by Justice
                                               Rosenberg. Justices Partida-Kipness
REPUBLIC TITLE OF TEXAS,                       and Nowell participating.
INC., Appellee

       In accordance with this Court’s opinion of this date, the judgment of the trial
court is AFFIRMED.

      It is ORDERED that appellee REPUBLIC TITLE OF TEXAS, INC.
recover its costs of this appeal from appellant DERRICK RICHARDSON.


Judgment entered this 22nd day of December 2022.




                                        –15–